DETAILED ACTION
This action is in response to the amendment filed 08/24/2021. Claims 1-19 and 21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ establishing write quotas for the SSD storage components of the SSD storage tier, each write quota identifying an amount of data that is permitted to be written to a respective SSD storage component during a predefined amount of time; consuming the write quotas in response to write operations performed on the SSD storage components of the SSD storage tier; and in response to a particular write quota for a particular SSD storage component of the SSD storage tier becoming fully consumed, performing a set of remedial activities on the multiple storage tiers to protect operation of the particular SSD storage component of the SSD storage tier; wherein each of the SSD storage components of the SSD storage tier has a respective pre-specified program-erase cycle lifetime limit; and wherein the method further comprises: while consuming the write quotas for the SSD components of the SSD storage tier, writing data to particular SSD storage components of the SSD storage tier after the respective pre-specified program-erase cycle lifetime limits of the particular SSD storage components have been exceeded”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Takahashi and Ryan. Takahashi discloses writing to an SSD until an upper limit is reached. Ryan discloses setting a P/E threshold for a block of an SSD for a plurality of stages. However, as argued by the Applicant in Applicant arguments dated 08/24/2021, neither Takahashi nor Ryan discloses the SSD storage components having a pre-specified lifetime P/E cycle limit and while consuming the write quotas for the particular SSD components, writing data to the SSD components after the lifetime limit has been exceeded. Claims 2-17 and 21 are allowable at least by the virtues of their dependencies from independent claim 1.
Claims 18 and 19 recite substantially similar limitations to claim 1 and are therefore allowable under the same rationale given for claim 1 above.

Response to Arguments
Applicant’s arguments, filed 8/24/2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183